MEMORANDUM DECISION
                                                                       FILED
Pursuant to Ind. Appellate Rule 65(D), this                       Mar 22 2018, 8:33 am
Memorandum Decision shall not be regarded as                           CLERK
precedent or cited before any court except for the                 Indiana Supreme Court
                                                                      Court of Appeals
purpose of establishing the defense of res judicata,                    and Tax Court
collateral estoppel, or the law of the case.



ATTORNEYS FOR APPELLANT                                ATTORNEYS FOR APPELLEE
Yvette M. LaPlante                                     Curtis T. Hill, Jr.
Keating & LaPlante, LLP                                Attorney General of Indiana
Evansville, Indiana
                                                       Michael Gene Worden
Barry Blackard                                         Deputy Attorney General
Blackard & Brinkmeyer                                  Indianapolis, Indiana
Evansville, Indiana



                                             IN THE
    COURT OF APPEALS OF INDIANA

Robert Andrew Ludwig,                                      March 22, 2018

Appellant-Defendant,                                       Court of Appeals Case No.
                                                           82A01-1709-CR-2155

        v.                                                 Appeal from the Vanderburgh
                                                           Superior Court

State of Indiana,                                          The Hon. Robert J. Pigman, Judge

Appellee-Plaintiff.                                        Trial Court Cause No.
                                                           82D03-1610-F3-6173




Bradford, Judge.




Court of Appeals of Indiana | Memorandum Decision 82A01-1709-CR-2155 | March 22, 2018      Page 1 of 9
                                          Case Summary
[1]   When A.R. was twelve years old, she began to walk to school using the

      driveway of Appellant-Defendant Robert Ludwig, a long-time friend of her

      adoptive family. Ludwig and his wife began to invite A.R. into their home,

      and, when A.R. was still in the sixth grade, Ludwig touched her on the outside

      of her vagina. A.R.’s visits, and Ludwig’s molestation, continued as A.R.

      moved on to high school. A.R. eventually reported the molestation to an adult

      friend, a teacher, a school counselor, and her mother.


[2]   The State charged Ludwig with several crimes. Before trial, Ludwig sought to

      introduce evidence that somebody had made a false accusation of sexual

      misconduct against A.R.’s biological father when A.R. was approximately two

      years old. The trial court did not allow Ludwig to introduce the evidence. A

      jury found Ludwig guilty of Class C Felony child molesting, one count of Class

      D Felony child solicitation, and Level 5 Felony child solicitation, and the trial

      court sentenced him to twelve years of incarceration. Ludwig contends that the

      trial court abused its discretion in disallowing the evidence of a prior, false

      accusation of molestation and that his sentence is inappropriately harsh.

      Because we disagree, we affirm.



                            Facts and Procedural History
[3]   In around 2005, A.R.’s parents adopted her after caring for her since she was

      around two-and-one-half years old. Ludwig is a long-time acquaintance of


      Court of Appeals of Indiana | Memorandum Decision 82A01-1709-CR-2155 | March 22, 2018   Page 2 of 9
      A.R.’s family and lives next door to A.R.’s grandmother. In 2012, when A.R.

      was twelve years old and attending the sixth grade, her parents would leave her

      at her grandmother’s home when they left for work, and A.R. would walk to

      the nearby middle school, taking a shortcut through Ludwig’s driveway.

      Shortly after A.R. began using the shortcut, Ludwig and his wife invited her

      inside, and soon A.R. became a frequent visitor. While A.R. was still in the

      sixth grade, Ludwig began touching her on the outside of her vagina when she

      visited. When A.R. informed Ludwig’s wife of these acts, she did not appear to

      be concerned and did nothing about them. Ludwig’s sexual molestation of

      A.R. continued through her eighth-grade year.


[4]   A.R. continued to visit Ludwig’s home when she was in high school, and the

      sexual molestation continued. Ludwig often told A.R. that he wished that she

      was older so that their sexual activities would be legal. The last time that A.R.

      visited Ludwig, he and his wife provided A.R. with a large quantity of alcohol,

      causing A.R. to lose memory of what had happened. Because A.R. did not

      want her grandmother to see her so intoxicated, she called her adult friend

      Janet Hurley to take her home.


[5]   A.R. eventually disclosed the sexual molestation to Hurley, a teacher, and a

      guidance counselor, which led to the police being notified. A.R. also texted her

      mother about the molestation. A.R. underwent a forensic interview but later

      had a second forensic interview after she disclosed more molestation to her

      mother. Eventually, the State charged Ludwig with Class A Felony child

      molesting, Class C Felony child molesting, Class B Felony sexual misconduct

      Court of Appeals of Indiana | Memorandum Decision 82A01-1709-CR-2155 | March 22, 2018   Page 3 of 9
      with a minor, Level 4 Felony sexual misconduct with a minor, two counts of

      Class D Felony child solicitation, and Level 5 Felony child solicitation.


[6]   In a hearing held at the beginning of trial on July 19, 2017, Ludwig objected to

      the State’s previously-filed motion in limine concerning the Rape Shield Act1

      and stated that the defense wanted to ask A.R.’s adoptive mother about an

      allegation of sexual abuse on the part of A.R.’s biological father, which

      allegation was apparently made by someone when A.R. was no more than two

      years of age. The following exchange took place:


               [Defense Counsel]: The question would be that I would remind
               her or I would ask her that prior to [A.R.’s adoptive parents]
               having [A.R.] as their daughter living in their home, have there
               ever been any other allegations um, involving [A.R.] that she was
               sexually abused. And I’d expect her answer to be that there was
               an allegation of abuse, although unfounded, by [A.R.]’s
               biological father.
               [Prosecutor]: Some of these statements are discussed also in the
               Defendant’s interview as well.
               [Defense Counsel]: Correct.
               [Prosecutor]: Um, and my intention was to play the interview in
               its entirety uh and it’s going to be mentioned there so, uh—.
               THE COURT: Okay this—I’m a little unclear. The [biological]
               Father made the accusation or A. made the accusation?
               [Prosecutor]: There is an allegation that A.’s biological father uh,
               that there was sexual misconduct there.




      1
        Indiana Code section 35-37-4-4, which governs the admissibility of evidence of prior sexual behavior, is
      generally known as “the Rape Shield Act.”

      Court of Appeals of Indiana | Memorandum Decision 82A01-1709-CR-2155 | March 22, 2018              Page 4 of 9
              THE COURT: Okay who said that? Who accused the father?
              [Prosecutor]: That’s—I don’t know the exact person who
              accused the father, but its [A.R.’s adoptive mother’s] father (sic)
              they know about this. They know about this prior issue and
              um—.
              THE COURT: Well the only way—I mean if you’re not
              objecting and it’s not an issue but the only way a prior allegation
              comes in is if it’s demonstrably false and the mere fact that it
              wasn’t prosecuted or proceeded on does not mean that it’s
              demonstrably false. Is it something the child said or do we even
              know that?
              [Prosecutor]: I don’t know the exact details about how that
              arose.
              [Defense Counsel]: And I don’t know the answer to that either
              Judge.
              THE COURT: Well then I’m not going to permit it.
      Tr. Vol. II pp. 15–16. The trial court granted the State’s motion in limine


[7]   On July 21, 2017, a jury found Ludwig guilty of Class C Felony child

      molesting, one count of Class D Felony child solicitation, and Level 5 Felony

      child solicitation. On August 22, 2017, the trial court sentenced Ludwig to five

      years of incarceration for Class C Felony child molesting, two years for Class D

      Felony child solicitation, and five years for Level 5 Felony child solicitation, all

      sentences to be served consecutively.


                                Discussion and Decision




      Court of Appeals of Indiana | Memorandum Decision 82A01-1709-CR-2155 | March 22, 2018   Page 5 of 9
        I. Evidence of Other Allegations of Sexual Misconduct
[8]   The admission or exclusion of evidence is a matter that is generally entrusted to

      the discretion of the trial court. See Pribie v. State, 46 N.E.3d 1241, 1246 (Ind.

      Ct. App. 2015), trans. denied. Therefore, a trial court’s ruling excluding

      evidence is reviewed on appeal for an abuse of discretion. Tibbs v. State, 59

      N.E.3d 1005, 1011 (Ind. Ct. App. 2016), trans. denied. An abuse of discretion

      occurs where the trial court’s decision is clearly against the logic and effect of

      the facts and circumstances before the court. Id. Moreover, the trial court’s

      ruling will be upheld on appeal if it is sustainable on any legal reason supported

      by the record, even if it is not the reason used by the trial court. Id.


[9]   Pursuant to Indiana Rule of Evidence 412, evidence offered to prove that a

      victim or witness engaged in other sexual behavior is inadmissible in a case

      involving alleged sexual misconduct. See Ind. Evid. Rule 412(a)(1); see also Ind.

      Code § 35-37-4-4. However, evidence of prior, false accusations of sexual

      misconduct made by the victim or witness does not run afoul of the Rape Shield

      Act. See Blair v. State, 877 N.E.2d 1225, 1233–34 (Ind. Ct. App. 2007), trans.

      denied. Rather than being an exception to the Rape Shield Act, such evidence is

      simply not subject to it, as it “is more properly understood as verbal conduct,

      not sexual conduct.” State v. Walton, 715 N.E.2d 824, 826 (Ind. 1999).




      Court of Appeals of Indiana | Memorandum Decision 82A01-1709-CR-2155 | March 22, 2018   Page 6 of 9
[10]   Contrary to the State’s first argument, we conclude that Ludwig’s offer of proof2

       is adequate to allow us to rule on the merits of his claim. That said, Ludwig’s

       argument must fail, as he never advanced a valid basis for admissibility in his

       offer of proof. Ludwig did not inform the trial court that he planned to

       introduce evidence that A.R. made any prior, false accusation of sexual

       misconduct by her biological father, only that someone did. Because the basis

       for the admissibility for such evidence is “to prove for impeachment purposes

       that the complaining witness has previously made false accusations of [sexual

       misconduct,]” id., any offer that does not indicate that the accusation was made

       by the complaining witness fails to state a valid basis for admissibility. The trial

       court did not abuse its discretion in refusing to allow Ludwig’s proffered

       testimony.


                                II. Appropriateness of Sentence
[11]   This Court will revise a sentence authorized by statute only “if, after due

       consideration of the trial court’s decision, the Court finds that the sentence is

       inappropriate in light of the nature of the offense and the character of the

       offender.” Ind. Appellate Rule 7(B). The question is not whether another

       sentence is more appropriate, but whether Ludwig’s sentence is inappropriate.

       King v. State, 894 N.E.2d 265, 268 (Ind. Ct. App. 2008). The “nature of the




       2
         Evidence Rule 103(a) provides, in part, that “[a] party may claim error in a ruling to admit or exclude
       evidence only if the error affects a substantial right of the party and[, i]f the ruling excludes evidence, a party
       informs the court of its substance by an offer of proof, unless the substance was apparent from the context.”

       Court of Appeals of Indiana | Memorandum Decision 82A01-1709-CR-2155 | March 22, 2018                   Page 7 of 9
       offense” refers to a defendant’s actions in comparison with the elements of the

       offense. Cardwell v. State, 895 N.E.2d 1219, 1224 (Ind. 2008). The “character of

       the offender” refers to “general sentencing considerations and the relevant

       aggravating and mitigating circumstances.” Douglas v. State, 878 N.E.2d 873,

       881 (Ind. Ct. App. 2007).


[12]   Ludwig has the burden of proving that his sentence is inappropriate in light of

       the nature of his offenses and character. Childress v. State, 848 N.E.2d 1073,

       1080 (Ind. 2006). “[Deference to trial courts] should prevail unless overcome

       by compelling evidence portraying in a positive light the nature of the offense

       (such as accompanied by restraint, regard, and lack of brutality) and the

       defendant’s character (such as substantial virtuous traits or persistent examples

       of good character).” Stephenson v. State, 29 N.E.3d 111, 122 (Ind. 2015).


[13]   The nature of Ludwig’s offenses is egregious in that he violated the trust of A.R.

       and his neighbors, a family that he had known for many years, by molesting

       A.R. multiple times over several years. Ludwig preyed on a victim he knew to

       be particularly vulnerable due to childhood issues, including her adoption,

       grooming her and taking advantage of her trust and innocence. Ludwig’s

       offenses against A.R. have severely damaged her mentally and emotionally.

       Before divulging her molestation to her mother, A.R. could not focus at school

       and “her grades were failing[.]” Tr. Vol. II p. 45. As of sentencing, A.R still

       had failing grades, had transferred to another high school, and had endured

       three in-patient stays at a rehabilitation center. A.R. has become leery of all

       males—even her adoptive father—and has made several attempts at suicide.

       Court of Appeals of Indiana | Memorandum Decision 82A01-1709-CR-2155 | March 22, 2018   Page 8 of 9
[14]   With respect to Ludwig’s character, his history of employment and lack of any

       criminal history are somewhat commendable. That said, many persons are

       gainfully employed and, as such, this does not necessarily establish Ludwig’s

       good character. See Holmes v. State, 86 N.E.3d 394, 399–00 (Ind. Ct. App. 2017)

       (recognizing that many are gainfully employed and that employment is not

       necessarily a mitigating circumstance), trans. denied. Likewise, persons are

       expected to be law-abiding. These circumstances do not establish anything

       particularly outstanding about Ludwig’s character. Ludwig has some health

       issues, which is unfortunate, but we do not see how this bears on his character.

       In summary, the record contains no strong showing of any substantial virtuous

       traits or persistent examples of good character that would outweigh the trial

       court’s sentencing discretion. See Stephenson, 29 N.E.3d at 122.


[15]   The now eighty-one-year-old Ludwig also suggests that his twelve-year sentence

       should be reduced because if it is not, he will likely die in prison. While this is

       possible, Ludwig’s age has no bearing on the nature of his offenses or his

       character. We will not accept an argument that old age, by itself, may render a

       sentence inappropriate pursuant to Appellate Rule 7(B). Ludwig has failed to

       establish that his twelve-year aggregate sentence is inappropriately harsh in light

       of the nature of his offenses and his character.


[16]   We affirm the judgment of the trial court.


       Baker, J., and Kirsch, J., concur.



       Court of Appeals of Indiana | Memorandum Decision 82A01-1709-CR-2155 | March 22, 2018   Page 9 of 9